Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion that there is no error in so much of the judgment, sentence and order of the said Circuit Court as reverses with costs the sentence and order of the County Court; nor in so much of said sentence and order of the Circuit Court as rejects the paper writing propounded by the appellees as and for the last will and testament of Adam Hocker deceased, dated the 18th of January 1847, and establishes and admits to pro-bat as and for the last will and testament of said Adam Hocker deceased, the paper writing propounded by the appellant, dated the 26th of February 1836: but that so much of the said sentence and order of the said Circuit Court as establishes and admits to probat the said paper writing of the 18th of January 1847, as and for a codicil to the said last will and testament of the 26th of February 1836, is erroneous: It is therefore considered that so much of the said judgment, sentence and order of the Circuit Court as is above declared to be erroneous, be reversed and annulled, and that the residue thereof be affirmed, with costs to appellant here. And this Court proceeding to pronounce and render such sentence and order as the said Circuit Court ought to have made and rendered, instead of so much of its said sentence and order as is above declared to be erroneous, doth further order that the said paper writing of the 18th of January 1847 be wholly rejected.-